 In the Matter of BEST COAT & APRON MFG.Co.,INC.andAMAL-GADI ATED CLOTHING WORKERS OF AMERICA, LOCAL 169Case No. C-2106.-Decided March5, 1.942Jurisdiction:garment manufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. Marcel Mallet-Prevost,for the Board.ZimmermanceZimmerman,byMr. Bernard K. Zimamerrnan,of NewYork City, for the respondent.ullr.David M. Schlossberg,of New York City, for the Union.Miss Marcia Hertomark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedClothing Workers of America, Local 169, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (Ne%v York City) issued itscomplaint dated January 28, 1942, against Best Coat & Apron Mfg.Co,. Inc., New York City, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint andnotices of hearing were duly served upon the respondent and theUnion.Concerning the unfair labor practices, the complaint alleged insubstance that (1) from on or about February 1, 1939, to March 15,1941, the respondent discriminated in regard to the terms or condi-tions of employment of Abraham Ehrlickman by providing him withless employment, by demoting him to an inferior position, by de-creasing his rate of pay, and by assigning him to more arduousor less agreeable work, and on or about March 15, 1941, discharged39 N. L. R B., No. 78.432 BEST COAT & APRON MFG. CO., IATC.433Ehrlickman and has since refused to reinstate him, because he joinedor assisted the Union or engaged in other concerted activities forthe purposes of collective bargaining or other mutual aid or protec-tion; and (2) that from on or about March 18, 1938, the respondentvilified, disparaged, and expressed its disapproval of the Union, inter-rogated its employees concerning their union affiliation and urged,persuaded, threatened, and warned its employees to refrain fromassisting, becoming members of, or remaining members of the Union,The respondent thereafter filed its answer denying the commissionof the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was begun on February 9, 1942, atNew York City, before William F. Gnfey, Jr., the Trial Examinerduly designated by the Chief Trial Examiner.The respondent, theUnion, and the Board were represented by counsel and participatedin the hearing.-On February 13, 1942, during the course of. the hearing, the re-spondent, the Union, and counsel for the Board entered into a stipula-tion in settlement of the Case.This stipulation provides as follows :It is hereby stipulated and agreed by and among Best Coat &Apron Mfg. Co. Inc., herein called "Respondent", by Bernard K.Zimmerman, its attorney, and Amalgamated Clothing Workersof America, Local No. 169, C. I. 0., herein called the "Union,"by David M. Schlossberg, its attorney, and Marcel Mallet-Pre-vost, attorney, National Labor Relations Board, Second Region,as follows :1.Upon the amended charge duly filed November 12,_1941by the Union by David M. Schlossberg, its attorney, the NationalLabor Relations Board, herein called the "Board", by Elinore-M.Herrick, Regional Director for the Second Region, acting pur-suant to the authority granted in Section 10 (b) of the NationalLabor Relations Act, herein called the "Act", and acting pursuantto its rules and regulations, Series 2, Article 4, Section 1, issuedits complaint and notice of hearing on January 28, 1942 againstRespondent.2.Copies of the amended charge, complaint and notice ofhearing thereon and National Labor Relations Board Rules andRegulations, Series 2, as amended, were duly served on Respond-ent and on the Union on January 29, 1942, said hearing beingscheduled for February 9, 1942 at 120 Wall Street, New York,New York. On February 3, 1942 Respondent filed its answer tothe Board's complaint.3.Best Coat & Apron Mfg. Co. Inc., is a New York corpora-tion with its principal office and place of business in New YorkCity.It is engaged in the manufacture of cotton washable gar- DECISIONSOF NATIONAL LABOR RELATIONS BOARDments chiefly for the linen supply service`trades and the UnitedStatesGovernment.The principal raw materials used by theCompany in the manufacture of its products are white ducksheeting goods, twills and khakis, approximately all'of which aieshipped to the Company's plant from points outside the Stateof New York. Approximately 60 percent of the finished prod-netsianufactured by the Company are shipped to points out-side the State of New York. The approximate annual cost ofraw materials purchased by the Company is $500,000,and theapproximate annual value of products manufactured by theCompany is $800,000.4.The Company is engaged in commerce within the meaningof Section 2 of the Act.5.The respondent is and was at all times mentioned in theabove referred to complaint, and at all times herein mentioned,an employer within themeaning of Section 2,subdivision (2)of the Act.6.Amalgamated Clothing Workers of America, Local No. 169,C. I. 0., is a labor organization within the meaning of Section 2,subdivision(5) of the Act.7.Respondent expressly waives the right to a hearing, to thetaking of testimony or other evidence before a Trial Examinerin this matter, and to the making of findings of facts and con-clusions of law by the Board, pursuant to the provisions of theAct.8.This stipulation, togetherwith the above mentionedamended charge, complaint, notice of hearing, answer and copyof the Board'sRules and Regulations,Series 2, as amended,together with the affidavits of service of the various papersliereinbeforementioned in this paragraph, may be filed withtheChiefTrialExaminer of the National Labor RelationsBoard at Washington, D. C., and when so filed shall constitutethe record in the case.9.This entire stipulation is subject to the approval of theBoard and an Order of the Board approving this stipulation,if issued, shall become part of the record in' the above entitledmatter.If this stipulation shall not be approved by the Board,the stipulation and all of its parts shall be null and void andit shall not at any time be used against Respondent in anymanner.10. It is further stipulated and agreed that upon the aforesaidamended charge,complaint,notice of hearing, answer and a copyof the Board-Rules and Regulations,Series 2, as amended, to-gether with the affidavits of service of the various papers men- BEST COAT & APRON MFG. co., INC.435tioned in this paragraph,and upon this stipulation,if approvedby the Board, an Order substantially in the form set forth here-inaftermay forthwith be made by the said Board,and uponapplication by the Board without further notice to the Respond-cut, the United States Circuit Court of Appeals for the SecondCircuit, or any other appropriate court, as provided for in Sec-tion 10 (e) of the Act, may enter a decree enforcing substan-tially said Order of the Board, and that the Respondent expresslywaives its right to contest the entry of such decree; althoughRespondent does not admit any violation of the Act; the Orderreferred to above shall provide that Respondent and its officers,agents, successors and assigns shall:(1)Cease and desist from:-(a) In any manner interfering with,restraining or coercingits employees in the exercise of their right to self-organization,to form, join or assist the AmalgamatedClothingWorkers ofAmerica, Local No. 169, C. I. 0., or any other labor organization,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual.aid or protection asguaranteed under Section 7 of the National Labor Relations Act;(b)Discouraging membership in the Amalgamated ClothingWorkers of America, Local No. 169, C. I. 0., or any other labororganization,by discrimination in regard to hire or tenure ofemployment or conditions of employment.(2)Take the following, affirmative action to effectuate thepolicies of the Act :(a)Offer to Abraham Ehrlickman immediate and full rein-statement to the position he held at the time of his dischargewithout prejudice to his rights of seniority and other privileges;(b)Make whole Abraham Ehrlickman for any losses of payhe may have suffered as the result of his discharge by the pay-ment to Abraham Ehrlickman of the sum of Four HundredDollars($400.00).(c)Post immediately in conspicuous places on each floor ofthe New York plant of the Companyand maintain for a periodof at least(60) sixty consecutive days notices to its employeesstating : That the Company will not engage in the conduct fromwhich it is ordered to refrain from in Paragraph 1 (a) and (b)of this order, and will take the affirmative action hereinabove setforth in Paragraph 2 (a), (b) and (c)-of this order.(d)File with the Regional Director for the Second Region,within ten (10)days after service of this Order by the Boardupon the Respondent,itreport. setting forth in detail the manner 436DECISIONSOF NATIONALLABOR RELATIONS BOARDand form inwhich theRespondent has complied with the termsof this Order.11.The entireagreement among the parties is contained withinthe terms of this stipulation and there is no verbal agreementwhich varies,alters, oradds to thisstipulation.On February19, 1942, theBoard issued its order approving theabove stipulation,making it partof the recordin the case,and trans-ferring the proceedingto theBoard for the purpose of entry of aDecision and Orderby theBoard pursuant to the provisions of thestipulation.Upon the above-stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTBest Coat & Apron Mfg. Co., Inc., a New York corporation withits principal office and place of business in New York City, is engagedin the manufacture of cotton washable garments.The principal rawmaterials used by the respondent are white duck sheeting goods,twills and khakis, approximatelyall of whichare shipped to therespondent's plant from points outside the State of New York.Ap-proximately 60 percent of the finished products manufactured by therespondent are shipped to points outside the State of New York.The approximate cost of raw materials purchased by the respondentannually is $500,000,and the approximate value of products manu-factured by the respondent annually is$800,000.The respondent admits that it is engaged in commerce within themeaning ofthe Act.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation,and theentire record in the case and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Board'hereby orders that Best Coat & Apron Mfg. Co., Inc., New YorkCity, its officers,agents, successors,and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their right to self-organization,to form,join or assist,the Amalgamated Clothing Workers of America, LocalNo. 169, C. I. 0., or any other labor organization,to bargain col- BEST COAT & APRON MFG. CO., INC.437lectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor'other mutual aid or protection as guaranteed under Section 7 ofthe National Labor Relations Act;(b)Discouragingmembership in the Amalgamated ClothingWorkers of America, Local 169, C. I. 0., or any other labor organiza-tion, by discrimination in regard to hire or tenure of employment orconditions of employment.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Offer to Abraham Ehrlickman immediate and full reinstate-ment to the position he held at the time of his discharge withoutprejudice to his rights of seniority and other privileges;(b)Make whole Abraham Ehrlickman for any losses of pay hemay have suffered as the result of his discharge by the payment toAbraham Ehrlickman of the sum of Four Hundred Dollars ($400.00) ;(c)Post immediately in conspicuous places on each floor of theNew York plant of the Company, and maintain for a peri od of atleast sixty (60) consecutive days, notices to its employees stating:That the Company will not engage in the conduct from which it isordered to refrain from in Paragraph 1 (a) and (b) of this order,and will take the affirmative action hereinabove set forth in Para-graph 2 (a), (b) and (c) of this order;(d)File with the Regional Director for the Second Region, withinten (10) days after service of this Order by the Board upon the Re-spondent, a report setting forth in detail the manner and form inwhich the respondent has complied with the terms of this Order.